                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CIVIL ACTION NO. 3:21-cv-00251-GCM

 HUNTERSVILLE INVESTMENT, LLC and
 ANTHONY WILLIAM PACKER,

                Plaintiffs,

 v.                                                                 ORDER

 STEPHEN ROSENBURGH, KIMBERLEE
 LYNN ROSENBURGH, US
 DEVELOPMENTS, LLC and TRUIST
 BANK f/k/a BRANCH BANKING AND
 TRUST COMPANY,

                Defendants.


       THIS MATTER is before the Court on the Plaintiffs’ motion to remand this action to the

General Court of Justice, Superior Court Division, Mecklenburg County, North Carolina pursuant

to 28 U.S.C. § 1447(c). Among other claims, Plaintiffs brought this action pursuant to violations

of the Electronic Funds Transfer Act (“EFTA”) and 15 U.S.C. § 1693 against Defendant, Truist

Bank f/k/a Branch Banking and Trust Company (“Truist”). On May 27, 2021, Truist filed a Notice

of Removal alleging this Court had original jurisdiction over this action pursuant to 28 U.S.C. §

1331. (ECF No.: 1). Defendant, Truist was voluntarily dismissed by the Plaintiffs on July 29,

2021. (ECF No.: 11). The motion represents that the remaining Defendants, Stephen Rosenburgh,

Kimberlee Lynn Rosenburgh and US Developments, LLC consent to remand of this case.

       WHEREFORE, for good cause shown, this matter is remanded to General Court of Justice,

Superior Court Division, Mecklenburg County, North Carolina.

       IT IS SO ORDERED.




Page | 1 Case 3:21-cv-00251-GCM Document 15 Filed 08/31/21 Page 1 of 2
                          Signed: August 30, 2021




Case 3:21-cv-00251-GCM Document 15 Filed 08/31/21 Page 2 of 2
